DETAILED ACTION
This Office Action is a supplemental Office Action correcting the Office Action dated August 18, 2022.
Applicant’s amendment and arguments filed July 6, 2022 is acknowledged.
Claims 1 and 3-10 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-10 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on July 22, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SODA (U.S. Patent Application Publication # 2012/0134692 A1) in view of OIKAWA et al. (hereinafter Oikawa) (U.S. Patent Application Publication # 2020/0134373 A1), and further in view of OHNISHI (U.S. Patent Application Publication # 2019/0217635 A1).
Regarding claim 1, Soda teaches and discloses an electronic apparatus (imaging forming apparatus, figures 1-2) comprising: a power source (power supply unit, 107, figure 1) and a power source temperature detector (temperature sensor, 109, figure 1), the power source being configured to supply power source to a plurality of operation units (operational components of the imaging forming apparatus, figures 1-2), the power source temperature detector being configured to detect temperature of the power source and output temperature information indicating a result of detection of the temperature (figures 1-2; [0012]; “…temperatures of a power supply…”; [0046]; [0048]; teaches a power supply that supplies power to the components of the image forming apparatus and a temperatures sensor that monitors the temperature the power supply and internal temperature); and a processor (CPU, 101, figure 1) including a determination information obtaining section configured to obtain determination information for determining a state of the apparatus ([0014]; [0015]; [0055]; [0058]; teaches determining the state of the image forming apparatus).
However, Soda may not expressly disclose a display configured to make a notification of alert information based on temperature information; a user operable interface via which an operation of a user is configured to be input; and a learning section configured to perform machine learning of the notification of the alert information based on a learning model obtained by associating the temperature information with the determination information, the learning section performs the machine learning of a timing of the notification of the alert information, at a timing of the operation of the user being input via the user operable interface for the notification of the alert information after the notification of the alert information is performed. 
Nonetheless, in the same field of endeavor, Oikawa teaches and suggests a display configured to make a notification of alert information based on temperature information ([0078]; [0084]; [0106]; [0116]; teaches notification of an alert based on the temperature event of a printer); a user operable interface via which an operation of a user is configured to be input ([0107]; [0116]; [0117]; teaches a user interface on a display); and a learning section configured to perform machine learning of the notification of the alert information based on a learning model obtained by associating the temperature information with the determination information ([0052]; [0078]; [0084]; teaches a learning model section), the learning section performs the machine learning of a timing of the notification of the alert information, at a timing of the operation of the user being input via the user operable interface for the notification of the alert information after the notification of the alert information is performed ([0084]; [0107]; [0116]; [0117]; teaches the learning model section performing machine learning at a timing of the operation of user provided information via the user interface for notification of information after the actual notification). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display and user interface for notifying and displaying temperature information and learning model section for machine learning as taught by Oikawa with the apparatus and temperatures sensor that monitors the temperature the power supply and internal temperature as disclosed by Soda for the purpose of informing the user of temperature related alerts regarding the image forming apparatus in order to improve printing, as suggested by Oikawa.
	However, Soda, as modified by Oikawa, may not expressly disclose a power source including a substrate and a power source temperature detector disposed on the substrate (although Soda depicts a power supply and temperature sensor within the same unit; figure 1).
	Nonetheless, in the same field of endeavor, Ohnishi teaches and suggests a power source including a substrate and a power source temperature detector disposed on the substrate ([0045]; teaches the power supply and temperature detection disposed on the same substrate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power supply and temperature detection disposed on the substrate as taught by Ohnishi with the apparatus as disclosed by Soda, as modified by Oikawa, for the purpose of providing a structure for temperature detection in an apparatus.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable SODA (U.S. Patent Application Publication # 2012/0134692 A1) in view of OIKAWA et al. (hereinafter Oikawa) (U.S. Patent Application Publication # 2020/0134373 A1) and OHNISHI (U.S. Patent Application Publication # 2019/0217635 A1), and further in view of Beach et al. (hereinafter Beach) (U.S. Patent Application Publication # 2017/0359439 A1).
Regarding claim 3, Soda, as modified by Oikawa and Ohnishi, discloses the claimed invention, but may not expressly disclose wherein the learning section performs the machine learning such that a timing of the notification of the alert information is delayed when an operation for the notification is not performed after the notification of the alert information is performed. 
Nonetheless, in the same field of endeavor, Beach teaches and suggests wherein the learning section performs the machine learning such that a timing of the notification of the alert information is delayed when an operation for the notification is not performed after the notification of the alert information is performed ([0101]-[0107]; teaches after receiving notification data the UI utilizes machine learning to refrain from outputting alerts when the user is not interacting; figure 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after receiving notification data the UI utilizes machine learning to refrain from outputting alerts when the user is not interacting as taught by Beach with the apparatus as disclosed by Soda, as modified by Oikawa and Ohnishi, for the purpose of improving user preferences, as suggested by Beach.

Regarding claim 4, Soda, as modified by Oikawa and Ohnishi, discloses the claimed invention, but may not expressly disclose wherein the learning section determines whether the notification of the alert information is to be performed as the machine learning when an operation for the notification is not performed after the notification of the alert information is performed. 
Nonetheless, in the same field of endeavor, Beach teaches and suggests wherein the learning section determines whether the notification of the alert information is to be performed as the machine learning when an operation for the notification is not performed after the notification of the alert information is performed ([0088]-[0097]; teaches when the user is not interacting after receiving notification data UI utilizes machine learning to determine whether to output alerts; figure 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the user is not interacting after receiving notification data UI utilizes machine learning to determine whether to output alerts as taught by Beach with the apparatus as disclosed by Soda, as modified by Oikawa and Ohnishi, for the purpose of improving user preferences, as suggested by Beach.

Regarding claim 5, Soda, as modified by Oikawa and Ohnishi, discloses the claimed invention, but may not expressly disclose wherein the learning section performs the machine learning such that the notification of the alert information is performed earlier when an operation for the notification is performed after the notification of the alert information is performed. 
Nonetheless, in the same field of endeavor, Beach teaches and suggests wherein the learning section performs the machine learning such that the notification of the alert information is performed earlier when an operation for the notification is performed after the notification of the alert information is performed ([0088]-[0097]; teaches when the user is not interacting after receiving notification data UI utilizes machine learning to determine whether to output alerts; figure 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the user is not interacting after receiving notification data UI utilizes machine learning to determine whether to output alerts as taught by Beach with the apparatus as disclosed by Soda, as modified by Oikawa and Ohnishi, for the purpose of improving user preferences, as suggested by Beach.

Regarding claim 6, Soda, as modified by Oikawa, Ohnishi, and Beach, discloses the claimed invention, but may not expressly disclose wherein the display performs a re-notification of the alert information when an operation for the alert information is not performed after an operation for the notification is performed, and the learning section does not perform the machine learning such that the notification of the alert information is performed earlier even when an operation for the alert information is performed after an operation for the re-notification is performed. 
Nonetheless, Beach further teaches and suggests wherein the display performs a re-notification of the alert information when an operation for the alert information is not performed after an operation for the notification is performed, and the learning section does not perform the machine learning such that the notification of the alert information is performed earlier even when an operation for the alert information is performed after an operation for the re-notification is performed ([0088]-[0097]; teaches when the user is not interacting after receiving notification data UI utilizes machine learning to determine whether to output alerts; figure 4).

Regarding claim 7, Soda, as modified by Oikawa and Ohnishi, discloses the claimed invention, but may not expressly disclose wherein the learning section performs the machine learning of a determination threshold value of the temperature information used to determine whether the notification of the alert information is to be performed when an operation for the notification is performed after the notification of the alert information is performed. 
Nonetheless, Beach further teaches and suggests wherein the learning section performs the machine learning of a determination threshold value of the temperature information used to determine whether the notification of the alert information is to be performed when an operation for the notification is performed after the notification of the alert information is performed ([0040]; [0046]; [0072]-[0075]; [0104]; teaches performing machine learning to analyze threshold information to perform a notification).

Regarding claim 8, Soda, as modified by Oikawa, Ohnishi, and Beach, discloses the claimed invention, but may not expressly disclose wherein the learning section performs the machine learning such that the determination threshold value becomes large when an operation for the notification is not performed after the notification of the alert information is performed. 
Nonetheless, Beach further teaches and suggests wherein the learning section performs the machine learning such that the determination threshold value becomes large when an operation for the notification is not performed after the notification of the alert information is performed ([0040]; [0046]; [0072]-[0075]; [0104]; teaches performing machine learning to analyze threshold information to perform a notification).

Regarding claim 9, Soda, as modified by Oikawa, Ohnishi, and Beach, discloses the claimed invention, but may not expressly disclose wherein the learning section performs the machine learning such that the determination threshold value becomes small when an operation for the notification is performed after the notification of the alert information is performed. 
Nonetheless, Beach further teaches and suggests wherein the learning section performs the machine learning such that the determination threshold value becomes small when an operation for the notification is performed after the notification of the alert information is performed ([0040]; [0046]; [0072]-[0075]; [0104]; teaches performing machine learning to analyze threshold information to perform a notification).

Regarding claim 10, Soda, as modified by Oikawa, Ohnishi, and Beach, discloses the claimed invention, but may not expressly disclose wherein the display performs a re-notification of the alert information when an operation for the alert information is not performed after an operation for the notification is performed, and the learning section does not perform the machine learning such that the determination threshold value becomes small even when an operation for the alert information is performed after an operation for the re-notification is performed.
Nonetheless, Beach further teaches and suggests wherein the display performs a re-notification of the alert information when an operation for the alert information is not performed after an operation for the notification is performed, and the learning section does not perform the machine learning such that the determination threshold value becomes small even when an operation for the alert information is performed after an operation for the re-notification is performed ([0088]-[0097]; teaches when the user is not interacting after receiving notification data UI utilizes machine learning to determine whether to output alerts; figure 4).

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-10 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 7, 2022